DETAILED ACTION
RE: Crowe et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Group I (claims 1-18) and species of (a)  a CDR1-3 comprising SEQ ID NO: 1, SEQ ID NO: 2 and SEQ ID NO: 3, respectively in the reply filed on 9/16/2022 is acknowledged.
3.	It is noted that in the Requirement for Restriction/Election mailed on 4/1/2022,  Group I is drawn to a polypeptide which is an immunoglobulin chain variable domain. Claims 1-18 have been amended to drawn to a nucleic acid encoding a VHH or VH. 
4.	Upon further consideration, the species election for group (a) has been withdrawn. All antibodies in claim 1 are examined in this office action.
5.	New claims 21-23 have been added. Claims 1, 3-8, 16, 18 and 21-23 are pending. Claims 2, 9-15, 17 and 19-20 have been canceled. 
6.	Claims 1, 3-8, 16, 18 and 21-23 are under examination.

Priority
7.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
8.	The information disclosure statements (IDS) submitted on 6/23/2020, 6/4/2021 and 10/14/2022 have been considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
9.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
10.	Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). See page 76-77 of the specification.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

11.	Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Objections
12.	Claims 6 and 18 are objected to because of the following informalities:  
	In claim 6, it appears that applicant accidently deleted the letter “f” from the term “consisting of”.
	Claim 18 is objected to for the recitation of “L929 assay”. L929 is a cell line. It is suggested that the claim be amended to recite “L929 cell assay”.

Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

16.	Claims 1, 3-8, 16, 18 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,633,438, in view of Yayon et al. (US 2005/0147612, pub. date: 7/7/2005).
 	Claim 1 of U.S. Patent No. 10,633,438 discloses a VH or VHH which binds to TNF-alpha and comprises a set of three complementarity determining regions (CDRs) comprising CDR1, CDR2 and CDR3, wherein the respective SEQ ID NOs of CDR1, CDR2 and CDR3 of said set are selected from the group consisting of: 
(a) SEQ ID NO: 1, SEQ ID NO: 2 and SEQ ID NO: 3, 
(b) SEQ ID NO: 1, SEQ ID NO: 63 and SEQ ID NO: 70, 
(c) SEQ ID NO: 1, SEQ ID NO: 64 and SEQ ID NO: 70, 
(d) SEQ ID NO: 1, SEQ ID NO: 65 and SEQ ID NO: 70, 
(e) SEQ ID NO: 59, SEQ ID NO: 66 and SEQ ID NO: 71, 
(f) SEQ ID NO: 60, SEQ ID NO: 67, and SEQ ID NO: 70, 
(g) SEQ ID NO: 1, SEQ ID NO: 67 and SEQ ID NO: 70, 
(h) SEQ ID NO: 1, SEQ ID NO: 68 and SEQ ID NO: 72, 
(i) SEQ ID NO: 1, SEQ ID NO: 69 and SEQ ID NO: 70, 
(j) SEQ ID NO: 1, SEQ ID NO: 62 and SEQ ID NO: 70, 
(k) SEQ ID NO: 1, SEQ ID NO: 69 and SEQ ID NO: 3, 
(l) SEQ ID NO: 1, SEQ ID NO: 2 and SEQ ID NO: 70, 
(m) SEQ ID NO: 1, SEQ ID NO: 61 and SEQ ID NO: 70 and 
(n) SEQ ID NO: 1, SEQ ID NO: 62 and SEQ ID NO: 3.
Claim 2 of the patent further limits claim 1, wherein the VH or VHH comprises SEQ ID NO: 8.
The claims of the patent do not disclose a nucleic acid encoding the VH or VHH, a vector comprising the nucleic acid, and a host cell comprising the nucleic acid.
Yayon et al. teach that a nucleic acid encoding an antibody can be placed in an expression vector, and the vector can be introduced into a host cell allowing expression in eukaryotic or prokaryotic cells ([0195] and [0196]). Yayon et al. teaches that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a vector comprising the nucleic acid encoding the antibody of the patent, and a host cell comprising the vector in view of Yayon. One would have been motivated to do so for recombinant production of the antibody. One of ordinary skill in the art would have had a reasonable expectation of success because Yayon et al teach that that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
The instant application is a continuation of U.S. Patent No. 10,633,438, thus the amino acid sequence of SEQ ID NO:8 is 100% identical to the instant SEQ ID NO:8. The polypeptide of SEQ ID NO:8 would have the properties recited in instant claims 16 and 18.

	
17.	Claims 1, 3-8, 16, 18 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,772,839, in view of Yayon et al. (US 2005/0147612, pub. date: 7/7/2005).
 	Claim 19 of U.S. Patent No. 10,772,839 discloses a pharmaceutical composition comprising a polypeptide comprising or consisting of any one of SEQ ID NOs: 1 to 28. Each of the amino acid sequences of SEQ ID NOs: 26 and 28 comprise three CDRs of instant SEQ ID NOs: 1, 2 and 3. SEQ ID NO: 28 is 100% identical to instant SEQ ID NO:8.
Claim 19 of the patent does not disclose a nucleic acid encoding the VH or VHH, a vector comprising the nucleic acid, and a host cell comprising the nucleic acid.
Yayon et al. teach that a nucleic acid encoding an antibody can be placed in an expression vector, and the vector can be introduced into a host cell allowing expression in eukaryotic or prokaryotic cells ([0195] and [0196]). Yayon et al. teaches that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a vector comprising the nucleic acid encoding the antibody of the patent, and a host cell comprising the vector in view of Yayon. One would have been motivated to do so for recombinant production of the antibody. One of ordinary skill in the art would have had a reasonable expectation of success because Yayon et al teach that that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
A polypeptide of SEQ ID NO:28 (which is 100% identical to SEQ ID NO:8) would bind to TNF-alpha and have the properties recited in instant claims 16 and 18.

18.	Claims 1, 3-8, 16, 18 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22 of U.S. Patent No. 10,980,748, in view of Yayon et al. (US 2005/0147612, pub. date: 7/7/2005).
 	Claims 21-22 of U.S. Patent No. 10,980,748 disclose a pharmaceutical composition comprising a polypeptide comprising or consisting of any one of SEQ ID NOs: 1 to 28. Each of the amino acid sequences of SEQ ID NOs: 26 and 28 comprise three CDRs of instant SEQ ID NOs: 1, 2 and 3. SEQ ID NO: 28 is 100% identical to instant SEQ ID NO:8.
Claims 21-22 of U.S. Patent No. 10,980,748 of the patent does not disclose a nucleic acid encoding the VH or VHH, a vector comprising the nucleic acid, and a host cell comprising the nucleic acid.
Yayon et al. teach that a nucleic acid encoding an antibody can be placed in an expression vector, and the vector can be introduced into a host cell allowing expression in eukaryotic or prokaryotic cells ([0195] and [0196]). Yayon et al. teaches that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a vector comprising the nucleic acid encoding the antibody of the patent, and a host cell comprising the vector in view of Yayon. One would have been motivated to do so for recombinant production of the antibody. One of ordinary skill in the art would have had a reasonable expectation of success because Yayon et al teach that that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
A polypeptide of SEQ ID NO:28 (which is 100% identical to SEQ ID NO:8) would bind to TNF-alpha and have the properties recited in instant claims 16 and 18.
	
19.	Claims 1, 3-8, 16, 18 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46-47 and 50 of copending Application No 17/620,026, in view of Yayon et al. (US 2005/0147612, pub. date: 7/7/2005).
This is a provisional nonstatutory double patenting rejection.
 	Claims 46-47 and 50 of copending Application No 17/620,026 disclose a polypeptide binding to TNF-alpha and comprising SEQ ID NO: 46, 47 or 67. Each of the amino acid sequences of SEQ ID NOs: 46, 47 and 67 comprises the 3 CDR sequences of instant SEQ ID NOs: 1, 2 and 3. The amino acid sequence of SEQ ID NO:47 is 100% identical to instant SEQ ID NO:8.
Claims 46-47 and 50 do not disclose a nucleic acid encoding the VH or VHH, a vector comprising the nucleic acid, and a host cell comprising the nucleic acid.
Yayon et al. teach that a nucleic acid encoding an antibody can be placed in an expression vector, and the vector can be introduced into a host cell allowing expression in eukaryotic or prokaryotic cells ([0195] and [0196]). Yayon et al. teaches that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a vector comprising the nucleic acid encoding the antibody of the copending application, and a host cell comprising the vector in view of Yayon. One would have been motivated to do so for recombinant production of the antibody. One of ordinary skill in the art would have had a reasonable expectation of success because Yayon et al teach that that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
A polypeptide of SEQ ID NO:47 (which is 100% identical to SEQ ID NO:8) would have the properties recited in instant claims 16 and 18.

20.	Claims 1, 3-8, 16, 18 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of copending Application No 17/615,578, in view of Yayon et al. (US 2005/0147612, pub. date: 7/7/2005).
This is a provisional nonstatutory double patenting rejection.
 	Claim 16 of copending Application No 17/615,578 discloses an engineered cell (host cell) comprising a heterologous polynucleotide that encodes a nanobody V565 having a sequence at least 95% identical to instant SEQ ID NO:7. The amino acid sequence of SEQ ID NO: 7 comprises the 3 CDR sequences of instant SEQ ID NOs: 1, 2 and 3. The amino acid sequence of SEQ ID NO:7 is 100% identical to instant SEQ ID NO:8 and thus would bind to TNF-alpha.
Claim 16 of copending Application No 17/615,578 does not disclose a vector comprising the nucleic acid.
Yayon et al. teach that a nucleic acid encoding an antibody can be placed in an expression vector, and the vector can be introduced into a host cell allowing expression in eukaryotic or prokaryotic cells ([0195] and [0196]). Yayon et al. teaches that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a vector comprising the nucleic acid encoding the antibody of the copending application, and a host cell comprising the vector in view of Yayon. One would have been motivated to do so for recombinant production of the antibody. One of ordinary skill in the art would have had a reasonable expectation of success because Yayon et al teach that that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
A polypeptide of SEQ ID NO:7 (which 100% identical to SEQ ID NO:8) would have the properties recited in instant claims 16 and 18.

21.	Claims 1, 3-8, 16, 18 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 22 of copending Application No 17/750,112, in view of Yayon et al. (US 2005/0147612, pub. date: 7/7/2005).
This is a provisional nonstatutory double patenting rejection.
 	Claims 15 and 22 of copending Application No 17/750,112 disclose a polypeptide binding to TNF-alpha and comprising SEQ ID NO: 46 or 67. Each of the amino acid sequences of SEQ ID NOs:  46 and 67 comprises the 3 CDR sequences of instant SEQ ID NOs: 1, 2 and 3. The amino acid sequence of SEQ ID NO:67 is 100% identical to instant SEQ ID NO:8
Claims 15 and 22 of copending Application No 17/750,112 do not disclose a nucleic acid encoding the VH or VHH, a vector comprising the nucleic acid, and a host cell comprising the nucleic acid.
Yayon et al. teach that a nucleic acid encoding an antibody can be placed in an expression vector, and the vector can be introduced into a host cell allowing expression in eukaryotic or prokaryotic cells ([0195] and [0196]). Yayon et al. teaches that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a vector comprising the nucleic acid encoding the antibody of the copending application, and a host cell comprising the vector in view of Yayon. One would have been motivated to do so for recombinant production of the antibody. One of ordinary skill in the art would have had a reasonable expectation of success because Yayon et al teach that that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
A polypeptide of SEQ ID NO:67 (which is 100% identical to SEQ ID NO:8) would have the properties recited in instant claims 16 and 18.

22.	Claims 1, 3-8, 16, 18 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 33-34 of copending Application No 17/620,036, in view of Yayon et al. (US 2005/0147612, pub. date: 7/7/2005).
This is a provisional nonstatutory double patenting rejection.
 	Claims 13 and 33-34 of copending Application No 17/620,036 disclose a polypeptide binding to TNF-alpha and comprising SEQ ID NO: 8 or 26. Each of the amino acid sequences of SEQ ID NOs: 8 and 26 comprises the 3 CDR sequences of instant SEQ ID NOs: 1, 2 and 3. The amino acid sequences of SEQ ID NO: 8 is 100% identical to instant SEQ ID NO:8
Claims 13 and 33-34 of copending Application No 17/620,036 do not disclose a nucleic acid encoding the VH or VHH, a vector comprising the nucleic acid, and a host cell comprising the nucleic acid.
Yayon et al. teach that a nucleic acid encoding an antibody can be placed in an expression vector, and the vector can be introduced into a host cell allowing expression in eukaryotic or prokaryotic cells ([0195] and [0196]). Yayon et al. teaches that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made a vector comprising the nucleic acid encoding the antibody of the copending application, and a host cell comprising the vector in view of Yayon. One would have been motivated to do so for recombinant production of the antibody. One of ordinary skill in the art would have had a reasonable expectation of success because Yayon et al teach that that methods for construction of nucleic acid molecules (encoding antibodies), for construction of vectors comprising said nucleic acid molecules, for introduction of said vectors into appropriately chosen host cells, for causing or achieving the expression are well-known in the art ([0198]).
A polypeptide of SEQ ID NO:8 (which is 100% identical to SEQ ID NO:8) would have the properties recited in instant claims 16 and 18.

Conclusion
23.	No claims are allowed.
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643